Exhibit 10.1
 
EXECUTION COPY
 
 


 
EXCHANGE AGREEMENT
 
by and between
 
HAMPTON ROADS BANKSHARES, INC.
 
and
 
THE UNITED STATES DEPARTMENT OF THE TREASURY
 
Dated as of August 12, 2010
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

           
  
 
  
Page
ARTICLE I
 
THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES C
PREFERRED STOCK
     
Section 1.1
  
The Capital Securities
  
2
Section 1.2
  
The Closing
  
2
Section 1.3
  
Interpretation
  
4
 
ARTICLE II
 
EXCHANGE
     
Section 2.1
  
Exchange
  
5
Section 2.2
  
Exchange Documentation
  
5
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     
Section 3.1
  
Existence and Power
  
5
Section 3.2
  
Authorization and Enforceability
  
6
Section 3.3
  
Capital Securities and Underlying Common Shares
  
6
Section 3.4
  
Amended Warrant and Warrant Shares
  
7
Section 3.5
  
Non-Contravention
  
7
Section 3.6
  
Anti-Takeover Provisions and Rights Plan
  
8
Section 3.7
  
No Company Material Adverse Effect
  
8
Section 3.8
  
Offering of Securities
  
8
Section 3.9
  
Brokers and Finders
  
8
 
ARTICLE IV
 
COVENANTS
     
Section 4.1
  
Commercially Reasonable Efforts
  
9
Section 4.2
  
Expenses
  
9
Section 4.3
  
Exchange Listing
  
9
Section 4.4
  
Access, Information and Confidentiality
  
9
Section 4.5
  
Executive Compensation
  
10
Section 4.6
  
Certain Notifications Until Closing
  
11
Section 4.7
  
Sufficiency of Authorized Common Stock
  
12

 
-i-
 
 
 

--------------------------------------------------------------------------------

 
 


 

         
Section 4.8
  
Monthly Lending Reports
  
12
Section 4.9
  
Status Reports
  
12
 
ARTICLE V
 
ADDITIONAL AGREEMENTS
     
Section 5.1
  
Unregistered Capital Securities
  
13
Section 5.2
  
Legend
  
13
Section 5.3
  
Certain Transactions
  
14
Section 5.4
  
Transfer of Capital Securities; Underlying Common Shares and Warrant Shares
  
15
Section 5.5
  
Registration Rights
  
15
Section 5.6
  
Voting Matters
  
15
Section 5.7
  
Restriction on Dividends and Repurchases
  
16
Section 5.8
  
Repurchase of Investor Securities
  
17
Section 5.9
  
[Reserved]
  
17
Section 5.10
  
Bank or Thrift Holding Company Status
  
17
Section 5.11
  
Compliance with Employ American Workers Act
  
17
 
ARTICLE VI
 
MISCELLANEOUS
     
Section 6.1
  
Termination
  
18
Section 6.2
  
Survival of Representations and Warranties
  
18
Section 6.3
  
Amendment
  
18
Section 6.4
  
Waiver of Conditions
  
19
Section 6.5
  
Governing Law; Submission to Jurisdiction, etc
  
19
Section 6.6
  
Notices
  
19
Section 6.7
  
Definitions
  
20
Section 6.8
  
Assignment
  
22
Section 6.9
  
Severability
  
22
Section 6.10
  
No Third-Party Beneficiaries
  
23
Section 6.11
  
Entire Agreement, etc
  
23
Section 6.12
  
Counterparts and Facsimile
  
23
Section 6.13
  
Specific Performance
  
23

 
LIST OF ANNEXES
 
ANNEX A: FORM OF AMENDED WARRANT
 
ANNEX B: FORM OF NEW CERTIFICATE OF DESIGNATIONS
 
ANNEX C: FORM OF OPINION
 
ANNEX D: FORM OF WAIVER
 
-ii-
 
 
 

--------------------------------------------------------------------------------

 
 


 
LIST OF SCHEDULES
 
SCHEDULE A: CAPITALIZATION
 
SCHEDULE B: COMPANY MATERIAL ADVERSE EFFECT
 
SCHEDULE C: PREFERRED STOCK AMENDMENTS
 
-iii-
 
 
 

--------------------------------------------------------------------------------

 
 


 

     
Defined Terms
  
     
A/B Preferred Exchange
  
Recitals
Affiliate
  
Section 6.7(b)
Agreement
  
Preamble
Amended Warrant
  
Recitals
Benefit Plans
  
Section 1.2(d)(viii)
Business Combination
  
Section 6.7(c)
Capital Securities
  
Recitals
Capitalization Date
  
Section 3.1(b)
Charter
  
Section 1.2(d)(iv)
Closing
  
Section 1.2(a)
Closing Date
  
Section 1.2(a)
Code
  
Section 3.5(c)
Common Stock
  
Recitals
Company
  
Preamble
Company Material Adverse Effect
  
Section 6.7(d)
Company Subsidiaries
  
Section 4.4(a)
Compensation Regulations
  
Section 1.2(d)(viii)
Designated Matters
  
Section 6.7(e)
EAWA
  
Section 6.7(f)
EESA
  
Section 1.2(d)(viii)
Equity Investor
  
Recitals
Exchange
  
Recitals
Exchange Act
  
Section 5.3(b)
GAAP
  
Section 5.7(a)(ii)
Governmental Entities
  
Section 1.2(c)
Information
  
Section 4.4(c)
Investor
  
Preamble
Junior Stock
  
Section 6.7(g)
New Certificate of Designations
  
Section 1.2(d)(iv)
Old Warrant
  
Recitals
Other Transactions
  
Section 4.9
Parity Stock
  
Section 6.7(h)
Permitted Repurchases
  
Section 5.7(a)(ii)
Preferred Stock Amendments
  
Recitals
Preferred Stock
  
Section 6.7(i)
Previously Disclosed
  
Section 6.7(j)
Private Placement
  
Recitals
Purchase Price
  
Recitals
Relevant Period
  
Section 1.2(d)(viii)
Rights Offering
  
Recitals
SEC
  
Section 3.5(b)
Section 4.5 Employee
  
Section 4.5(b)
Securities Purchase Agreement
  
Recitals
Senior Executive Officers
  
Section 1.2(d)(viii)
Series A Preferred Stock
  
Recitals

 
-iv-
 
 
 

--------------------------------------------------------------------------------

 
 


 

     
Series B Preferred Stock
  
Recitals
Series C Preferred Stock
  
Recitals
Series C Shares
  
Recitals
Share Dilution Amount
  
Section 5.7(a)(ii)
Status Report
  
Section 4.9
subsidiary
  
Section 6.7(a)
Targeted Completion Date
  
Section 4.9
Transfer
  
Section 5.4
Underlying Common Shares
  
Section 1.2(d)(i)
Warrant Shares
  
Section 3.2(a)

 
-v-
 
 
 

--------------------------------------------------------------------------------

 
 


 
EXCHANGE AGREEMENT, dated as of August 12, 2010 (this “Agreement”) by and
between Hampton Roads Bankshares, Inc., a Virginia corporation (the “Company”),
and the United States Department of the Treasury (the “Investor”). All
capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Securities Purchase Agreement.
 
BACKGROUND
 
WHEREAS, the Investor is, as of the date hereof, the beneficial owner of 80,347
shares of the Company’s preferred stock designated as “Fixed Rate Cumulative
Perpetual Preferred Stock, Series C”, having a liquidation amount of $1,000 per
share (the “Series C Preferred Stock”);
 
WHEREAS, the Company issued the Series C Preferred Stock pursuant to that
certain Securities Purchase Agreement – Standard Terms incorporated into a
Letter Agreement, dated as of December 31, 2008, as amended from time to time,
between the Company and the Investor (the “Securities Purchase Agreement”);
 
WHEREAS, during the fourth quarter of 2009, the Company elected to defer
regularly scheduled quarterly dividend payments on the Series C Preferred Stock;
 
WHEREAS, the Company intends to sell up to $255,000,000 worth of newly issued
equity in the form of shares of common stock, par value $0.625 per share
(“Common Stock”), to new investors other than Investor (each, an “Equity
Investor”) in a private placement exempt from registration under the Securities
Act (the “Private Placement”);
 
WHEREAS, the Company has entered into certain binding agreements, and intends to
enter into other binding agreements, with various Equity Investors providing for
the Company to sell shares of Common Stock to the Equity Investors at $0.40 per
share before expenses or fees (“Purchase Price”), subject to various conditions
precedent, at two separate closings;
 
WHEREAS, prior to the initial closing of the Private Placement, the Company
intends to conduct exchange offers pursuant to which the Company will offer to
exchange each share of the Non-Convertible Non-Cumulative Perpetual Preferred
Stock, Series A (“Series A Preferred Stock”), and each share of the
Non-Convertible Non-Cumulative Perpetual Preferred Stock, Series B (“Series B
Preferred Stock”), for 375 shares of Common Stock having an value equivalent to
$150 at the Purchase Price, representing 15% of each share’s liquidation amount
of $1,000 per share (the “A/B Preferred Exchange”);
 
WHEREAS, in connection with the Private Placement, the Company will call a
special meeting of stockholders, for the purpose of approving amendments to the
terms of the Series A Preferred Stock and of the Series B Preferred Stock
(“Preferred Stock Amendments”) having the effect set forth in Schedule C to this
Agreement, among other reasons;
 
 
 

--------------------------------------------------------------------------------

 
 


 
WHEREAS, following the initial closing of the Private Placement, the Company
intends to commence a rights offering providing holders of record of the Common
Stock prior to such closing with the right to invest in Common Stock at the
Purchase Price (the “Rights Offering”), with such rights being non-transferable
and providing for the purchase of a maximum of $20,000,000 worth of Common Stock
by such existing stockholders;
 
WHEREAS, one of the Equity Investors in the Private Placement has covenanted to
purchase any unsubscribed shares of Common Stock in the Rights Offering; and
 
WHEREAS, the Company and the Investor desire (i) to exchange (the “Preferred
Exchange”) all 80,347 shares of the Series C Preferred Stock beneficially owned
and held by the Investor (the “Series C Shares”) for 80,347 newly issued shares
of Fixed Rate Cumulative Mandatorily Convertible Preferred Stock, Series C-1, of
the Company (the “Capital Securities”), with a liquidation amount of $1,000 per
share, and (ii) to amend the terms of that certain warrant, dated December 31,
2008, to purchase 1,325,858 shares of Common Stock granted by the Company for
the benefit of the Investor (the “Old Warrant”) pursuant to an amended and
restated warrant to purchase 1,325,858 shares of Common Stock, in substantially
the form attached hereto as Annex A (the “Amended Warrant”), on the terms and
subject to the conditions set forth herein (the “Warrant Exchange” and together
with the Preferred Exchange, the “Exchange”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:
 
ARTICLE I
 
THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES C
PREFERRED STOCK
 
Section 1.1 The Capital Securities. The Capital Securities are being issued to
the Investor in the Exchange pursuant to Article II hereof. The shares of Series
C Preferred Stock exchanged for the Capital Securities pursuant to Article II
hereof are being reacquired by the Company and shall have the status of
authorized but unissued shares of Preferred Stock of the Company undesignated as
to series and may be designated or redesignated and issued or reissued, as the
case may be, as part of any series of preferred stock of the Company; provided
that such shares shall not be reissued as shares of Series C Preferred Stock.
 
Section 1.2 The Closing.
 
(a) The closing of the Exchange (the “Closing”) will take place at the offices
of Cadwalader, Wickersham & Taft LLP, One World Financial Center, New York, New
York 10281, at 9:00 a.m., EST on the first business day immediately following
the day on which all of the conditions set forth in Sections 1.2(c) and (d) are
satisfied or waived (other than those conditions that by their terms must be
satisfied on the Closing Date, but subject to the satisfaction or waiver of
those conditions), or at such other place, time and date as shall be agreed
between the Company and the Investor. The time and date on which the Closing
occurs is referred to in this Agreement as the “Closing Date”.
 
-2-
 
 
 

--------------------------------------------------------------------------------

 


 
(b) Subject to the fulfillment or waiver of the conditions to the Closing in
this Section 1.2, at the Closing (i) the Company will deliver the Amended
Warrant and the Capital Securities to the Investor, as evidenced by one or more
certificates dated the Closing Date and registered in the name of the Investor
or its designee(s) and (ii) the Investor will deliver the certificate
representing the Series C Shares and the original Old Warrant to the Company.
 
(c) The respective obligations of each of the Investor and the Company to
consummate the Exchange are subject to the fulfillment (or waiver by the Company
and the Investor, as applicable) prior to the Closing of the conditions that
(i) any approvals or authorizations of all United States and other governmental,
regulatory or judicial authorities (collectively, “Governmental Entities”)
required for the consummation of the Exchange shall have been obtained or made
in form and substance reasonably satisfactory to each party and shall be in full
force and effect and all waiting periods required by United States and other
applicable law, if any, shall have expired and (ii) no provision of any
applicable United States or other law and no judgment, injunction, order or
decree of any Governmental Entity shall prohibit consummation of the Exchange as
contemplated by this Agreement.
 
(d) The obligation of the Investor to consummate the Exchange is also subject to
the fulfillment (or waiver by the Investor) at or prior to the Closing of each
of the following conditions:
 
(i) the holders of the Common Stock shall have duly approved, by proxy vote or
otherwise, (A) the increase of the number of authorized shares of Common Stock
from 100 million to one billion and (B) the issuance of the shares of Common
Stock issuable upon conversion of the Capital Securities (the “Underlying Common
Shares”) to the Investor upon the conversion of the Capital Securities to shares
of Common Stock;
 
(ii) (A) the representations and warranties of the Company set forth in Article
III of this Agreement shall be true and correct in all respects as though made
on and as of the Closing Date (other than representations and warranties that by
their terms speak as of another date, which representations and warranties shall
be true and correct in all respects as of such other date) and (B) the Company
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Closing;
 
(iii) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(d)(ii) have been satisfied;
 
(iv) the Company shall have duly adopted and filed with the Commonwealth of
Virginia the amendment to its articles of incorporation (“Charter”) in
substantially the form attached hereto as Annex B (the “New Certificate of
Designations”) and such filing shall have been accepted;
 
-3-
 
 
 

--------------------------------------------------------------------------------

 


 
(v) the Company shall have executed the Amended Warrant and delivered such
executed Amended Warrant to the Investor or its designee(s);
 
(vi) the Company shall have delivered certificates in proper form or, with the
prior consent of the Investor, evidence in book-entry form, evidencing the
Capital Securities to the Investor or its designee(s);
 
(vii) the Company shall have delivered to the Investor written opinions from
counsel to the Company, addressed to the Investor and dated as of the Closing
Date, in substantially the form attached hereto as Annex C; and
 
(viii) (A) the Company shall have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to its Senior Executive Officers and any other employee of
the Company or its Affiliates subject to Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, or otherwise from time to time (“EESA”), as implemented by any
guidance, rule or regulation thereunder, as the same shall be in effect from
time to time (collectively, the “Compensation Regulations”) (and to the extent
necessary for such changes to be legally enforceable, each of its Senior
Executive Officers and other employees shall have duly consented in writing to
such changes), as may be necessary, during the period in which any obligation of
the Company arising from financial assistance under the Troubled Asset Relief
Program remains outstanding (such period, as it may be further described in the
Compensation Regulations, the “Relevant Period”), in order to comply with
Section 111 of EESA or the Compensation Regulations and (B) the Investor shall
have received a certificate signed on behalf of the Company by a Senior
Executive Officer certifying to the effect that the condition set forth in
Section 1.2(d)(viii)(A) has been satisfied; “Senior Executive Officers” means
the Company’s “senior executive officers” as defined in Section 111 of the EESA
and the Compensation Regulations.
 
(e) If the Closing has not occurred on or before October 3, 2010, then the
obligation of the Company to consummate the Exchange is also subject to the
fulfillment (or waiver by the Company and the Investor) at or prior to the
Closing of those conditions set forth in Section 7(b) of the Standard Provisions
of the New Certificate of Designations and the agreement of the Investor and the
Company to cause the conversion of the Capital Securities on their date of
issuance.
 
Section 1.3 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules” such reference
shall be to a Recital, Article or Section of, or Annex or Schedule to, this
Agreement, unless otherwise indicated. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa. References to
“herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” No rule of
 
-4-
 
 
 

--------------------------------------------------------------------------------

 
 


 
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.
 
ARTICLE II
 
EXCHANGE
 
Section 2.1 Exchange.
 
On the terms and subject to the conditions set forth in this Agreement, (i) the
Company agrees to issue the Capital Securities to the Investor in exchange for
80,347 shares of the Series C Shares, and the Investor agrees to deliver to the
Company the Series C Shares in exchange for the Capital Securities, and (ii) the
Company and the Investor mutually agree to amend and restate the Old Warrant to
reflect the terms and conditions of the Amended Warrant.
 
Section 2.2 Exchange Documentation. Settlement of the Exchange will take place
on the Closing Date, at which time the Investor will cause delivery of the
Series C Shares and the Old Warrant to the Company or its designated agent and
the Company will cause delivery of the Capital Securities and the Amended
Warrant to the Investor or its designated agent.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as Previously Disclosed, the Company represents and warrants to the
Investor as of the date hereof and as of the Closing Date that:
 
Section 3.1 Existence and Power.
 
(a) Organization, Authority and Significant Subsidiaries. The Company is duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Virginia and has all necessary power and authority to own,
operate and lease its properties and to carry on its business in all material
respects as it is being currently conducted, and except as has not, individually
or in the aggregate, had and would not reasonably be expected to have a Company
Material Adverse Effect, has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that is a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act, including, without limitation, Bank of Hampton
 
-5-
 
 

--------------------------------------------------------------------------------

 
 


 
Roads and Shore Bank, has been duly organized and is validly existing in good
standing under the laws of its jurisdiction of organization. The Charter and
bylaws of the Company, copies of which have been provided to the Investor prior
to the date hereof, are true, complete and correct copies of such documents as
in full force and effect as of the date hereof.
 
(b) Capitalization. The authorized capital stock of the Company, and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the date hereof (the “Capitalization Date”) is
set forth on Schedule A. The outstanding shares of capital stock of the Company
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). Except as provided in the Old Warrant, as
of the date hereof, the Company does not have outstanding any securities or
other obligations providing the holder the right to acquire Common Stock that is
not reserved for issuance as specified on Schedule A, and the Company has not
made any other commitment to authorize, issue or sell any Common Stock. Since
the Capitalization Date, the Company has not issued any shares of Common Stock
other than (i) shares issued upon the exercise of stock options or delivered
under other equity-based awards or other convertible securities or warrants
which were issued and outstanding on the Capitalization Date and disclosed on
Schedule A and (ii) shares disclosed on Schedule A.
 
Section 3.2 Authorization and Enforceability.
 
(a) The Company has the corporate power and authority to execute and deliver
this Agreement and the Amended Warrant and to carry out its obligations
hereunder and thereunder (which includes the issuance of the Capital Securities,
the Underlying Common Shares, the Amended Warrant and the shares of Common Stock
issuable upon exercise of the Amended Warrant (the “Warrant Shares”)).
 
(b) The execution, delivery and performance by the Company of this Agreement and
the Amended Warrant and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on the
part of the Company and its stockholders, and no further approval or
authorization is required on the part of the Company or its stockholders. This
Agreement is a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject to the Bankruptcy Exceptions.
 
Section 3.3 Capital Securities and Underlying Common Shares. The Capital
Securities have been duly and validly authorized by all necessary action, and,
when issued and delivered pursuant to this Agreement, such Capital Securities
will be duly and validly issued and fully paid and nonassessable, will not be
issued in violation of any preemptive rights, will represent nonassessable
undivided beneficial interests in the assets of the Company, will not subject
the holder thereof to personal liability and will rank pari passu with or senior
to all other series or classes of Preferred Stock, whether or not issued or
outstanding. The shares of Underlying Common Stock have been duly authorized and
reserved for issuance upon conversion of the Capital Securities and when so
issued in accordance with the terms of the New Certificate of Designations will
be validly issued, fully paid and nonassessable.
 
-6-
 
 
 

--------------------------------------------------------------------------------

 


 
Section 3.4 Amended Warrant and Warrant Shares. The Amended Warrant has been
duly and validly authorized and, when executed and delivered as contemplated
hereby, will constitute a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the same
may be limited by applicable Bankruptcy Exceptions. The Warrant Shares have been
duly authorized and reserved for issuance by the Company and when so issued and
delivered in accordance with the terms of the Amended Warrant will be validly
issued, fully paid and non-assessable, without the necessity of any approval of
its stockholders.
 
Section 3.5 Non-Contravention.
 
(a) The execution, delivery and performance by the Company of this Agreement,
the Amended Warrant, and the consummation of the transactions contemplated
hereby and thereby, and compliance by the Company with the provisions hereof and
thereof, will not (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) its organizational documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it or any Company Subsidiary may be bound, or to which the Company or any
Company Subsidiary or any of the properties or assets of the Company or any
Company Subsidiary may be subject, or (B) subject to compliance with the
statutes and regulations referred to in the next paragraph, violate any statute,
rule or regulation or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except, in the case of clauses (A)(ii) and (B), for those
occurrences that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.
 
(b) Other than the filing of the New Certificate of Designations with the
Commonwealth of Virginia, any current report on Form 8-K required to be filed
with the Securities and Exchange Commission (“SEC”), such filings and approvals
as are required to be made or obtained under any state “blue sky” laws and such
consents and approvals that have been made or obtained, no notice to, filing
with or review by, or authorization, consent or approval of, any Governmental
Entity is required to be made or obtained by the Company in connection with the
consummation by the Company of the Exchange except for any such notices,
filings, reviews, authorizations, consents and approvals the failure of which to
make or obtain would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
 
(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (A) the execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby (including for this purpose the consummation of
the Exchange) and compliance by the Company with the provisions hereof will not
(1) result in any payment (including any severance payment, payment of
unemployment compensation, “excess parachute payment” (within the meaning of
 
-7-
 
 
 

--------------------------------------------------------------------------------

 
 


 
the Internal Revenue Code of 1986, as amended (the “Code”)), “golden parachute
payment” (as defined in the EESA, as implemented by the Compensation
Regulations) or forgiveness of indebtedness or otherwise) becoming due to any
current or former employee, officer or director of the Company or any Company
Subsidiary from the Company or any Company Subsidiary under any benefit plan or
otherwise, (2) increase any benefits otherwise payable under any benefit plan,
(3) result in any acceleration of the time of payment or vesting of any such
benefits, (4) require the funding or increase in the funding of any such
benefits or (5) result in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any benefit plan or related trust and (B) neither the Company nor any
Company Subsidiary has taken, or permitted to be taken, any action that
required, and no circumstances exist that will require the funding, or increase
in the funding, of any benefits or resulted, or will result, in any limitation
on the right of the Company or any Company Subsidiary to amend, merge, terminate
or receive a reversion of assets from any benefit plan or related trust.
 
Section 3.6 Anti-Takeover Provisions and Rights Plan. The Board of Directors has
taken all necessary action to ensure that the transactions contemplated by this
Agreement and the Amended Warrant and the consummation of the transactions
contemplated hereby and thereby, including the conversion of the Capital
Securities in accordance with the terms of the New Certificate of Designations
and the exercise of the Amended Warrant in accordance with its terms, will be
exempt from any anti-takeover or similar provisions of the Company’s Charter and
bylaws, and any other provisions of any applicable “moratorium”, “control
share”, “fair price”, “interested stockholder” or other anti-takeover laws and
regulations of any jurisdiction. The Company has taken all actions necessary to
render any stockholders’ rights plan of the Company inapplicable to this
Agreement, the Capital Securities and the Amended Warrant and the consummation
of the transactions contemplated hereby and thereby, including the conversion of
the Capital Securities in accordance with the terms of the New Certificate of
Designations and the exercise of the Amended Warrant by the Investor in
accordance with its terms.
 
Section 3.7 No Company Material Adverse Effect. Since December 31, 2009, no
fact, circumstance, event, change, occurrence, condition or development has
occurred that, individually or in the aggregate, has had or would reasonably be
likely to have a Company Material Adverse Effect, except as disclosed on
Schedule B.
 
Section 3.8 Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of the Capital Securities under the Securities Act and the
rules and regulations of the SEC promulgated thereunder), which might subject
the offering, issuance or sale of the Capital Securities to the Investor
pursuant to this Agreement to the registration requirements of the Securities
Act.
 
Section 3.9 Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Company Subsidiary for which the Investor could have any liability.
 
-8-
 
 
 

--------------------------------------------------------------------------------

 
 


 
ARTICLE IV
 
COVENANTS
 
Section4.1 Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the parties will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Exchange as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.
 
Section 4.2 Expenses. If requested by the Investor, the Company shall pay all
reasonable out of pocket and documented costs and expenses associated with the
Exchange, including, but not limited to, the reasonable fees, disbursements and
other charges of the Investor’s legal counsel and financial advisors.
 
Section 4.3 Exchange Listing. If requested by the Investor, the Company shall,
at the Company’s expense, cause the Capital Securities and the Amended Warrant,
to the extent the Capital Securities and the Amended Warrant comply with
applicable listing requirements, to be listed on the Nasdaq Global Select Market
or other national stock exchange, subject to official notice of issuance, and
shall maintain such listing for so long as any Common Stock is listed on such
exchange. At the Investor’s request, the Company agrees to take such action as
may be necessary to change the minimum denominations of the Capital Securities
to $25 or such other amount as the Investor shall reasonably request. As soon as
reasonably practicable following the Closing, the Company shall, at its expense,
cause the Underlying Common Shares and the Warrant Shares to be listed on the
same national securities exchange on which the Common Stock is listed, subject
to official notice of issuance, and shall maintain such listing for so long as
any Common Stock is listed on such exchange.
 
Section 4.4 Access, Information and Confidentiality.
 
(a) From the date hereof until the date when the Investor no longer holds any
debt or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement or the Amended Warrant, the Company will permit the
Investor and its agents, consultants, contractors and advisors (i) acting
through the Company’s Appropriate Federal Banking Agency, to examine the
corporate books and make copies thereof and to discuss the affairs, finances and
accounts of the Company and the subsidiaries of the Company (the “Company
Subsidiaries”) with the principal officers of the Company, all upon reasonable
notice and at such reasonable times and as often as the Investor may reasonably
request and (ii) to review any information material to the Investor’s investment
in the Company provided by the Company to its Appropriate Federal Banking
Agency.
 
(b) From the date hereof until the date when the Investor no longer holds any
debt or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement or the Amended Warrant, the Company shall permit, and
shall cause each of the Company’s Subsidiaries to permit (A) the Investor and
its agents, consultants, contractors, (B)
 
-9-
 
 
 

--------------------------------------------------------------------------------

 


 
the Special Inspector General of the Troubled Asset Relief Program, and (C) the
Comptroller General of the United States access to personnel and any books,
papers, records or other data, in each case, to the extent relevant to
ascertaining compliance with the financing terms and conditions; provided that
prior to disclosing any information pursuant to clause (B) or (C), the Special
Inspector General of the Troubled Asset Relief Program and the Comptroller
General of the United States shall have agreed, with respect to documents
obtained under this Agreement in furtherance of its function, to follow
applicable law and regulation (and the applicable customary policies and
procedures) regarding the dissemination of confidential materials, including
redacting confidential information from the public version of its reports and
soliciting the input from the Company as to information that should be afforded
confidentiality, as appropriate.
 
(c) The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors, advisors,
and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent the Investor from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process. The Investor understands that the Information may contain
commercially sensitive confidential information entitled to an exception from a
Freedom of Information Act request.
 
(d) Nothing in this Section shall be construed to limit the authority that the
Special Inspector General of the Troubled Asset Relief Program, the Comptroller
General of the United States or any other applicable regulatory authority has
under law.
 
Section 4.5 Executive Compensation.
 
(a) Benefit Plans. During the Relevant Period, the Company shall take all
necessary action to ensure that the Benefit Plans of the Company and its
Affiliates comply in all respects with, and shall take all other actions
necessary to comply with, Section 111 of the EESA, as implemented by the
Compensation Regulations, and neither the Company nor any Affiliate shall adopt
any new Benefit Plan (i) that does not comply therewith or (ii) that does not
expressly state and require that such Benefit Plan and any compensation
thereunder shall be subject to any relevant Compensation Regulations adopted,
issued or released on or after the date any such Benefit Plan is adopted. To the
extent that EESA and/or the Compensation Regulations are amended or otherwise
change during the Relevant Period in a manner that requires changes to
then-existing Benefit Plans, or that requires other actions, the Company and its
Affiliates shall effect such changes to its or their Benefit Plans, and take
such other actions, as promptly as practicable after it has actual knowledge of
such amendments or changes in order to be in compliance with this Section 4.5(a)
(and shall be deemed to be in compliance for a reasonable period to effect such
changes). In addition, the Company and its Affiliates shall take all necessary
action, other than to the extent prohibited by applicable law or regulation
applicable outside of the United States, to ensure that the consummation of the
transactions contemplated
 
-10-
 
 
 

--------------------------------------------------------------------------------

 


 
by this Agreement will not accelerate the vesting, payment or distribution of
any equity-based awards, deferred cash awards or any nonqualified deferred
compensation payable by the Company or any of its Affiliates.
 
(b) Additional Waivers. After the Closing Date, in connection with the hiring or
promotion of a Section 4.5 Employee and/or the promulgation of applicable
Compensation Regulations or otherwise, to the extent any Section 4.5 Employee
shall not have executed a waiver with respect to the application to such
Section 4.5 Employee of the Compensation Regulations, the Company shall use its
best efforts to (i) obtain from such Section 4.5 Employee a waiver in
substantially the form attached hereto as Annex D and (ii) deliver such waiver
to the Investor as promptly as possible, in each case, within sixty days of the
Closing Date or, if later, within sixty days of such Section 4.5 Employee
becoming subject to the requirements of this Section. “Section 4.5 Employee”
means (A) each Senior Executive Officer and (B) any other employee of the
Company or its Affiliates determined at any time to be subject to Section 111 of
EESA and the Compensation Regulations.
 
(c) Clawback. In the event that any Section 4.5 Employee receives a payment in
contravention of the provisions of this Section 4.5, the Company shall promptly
provide such individual with written notice that the amount of such payment must
be repaid to the Company in full within fifteen business days following receipt
of such notice or such earlier time as may be required by the Compensation
Regulations and shall promptly inform the Investor (i) upon discovering that a
payment in contravention of this Section 4.5 has been made and (ii) following
the repayment to the Company of such amount and shall take such other actions as
may be necessary to comply with the Compensation Regulations.
 
(d) Limitation on Deductions. During the Relevant Period, the Company agrees
that it shall not claim a deduction for remuneration for federal income tax
purposes in excess of $500,000 for each Senior Executive Officer that would not
be deductible if Section 162(m)(5) of the Code applied to the Company.
 
(e) Amendment to Prior Agreement. The parties agree that, effective as of the
date hereof, Section 4.10 of the Securities Purchase Agreement shall be amended
in its entirety by replacing such Section 4.10 with the provisions set forth in
this Section 4.5 and any terms included in this Section 4.5 that are not
otherwise defined in the Securities Purchase Agreement shall have the meanings
ascribed to such terms in this Agreement.
 
Section 4.6 Certain Notifications Until Closing. From the date hereof until the
Closing, the Company shall promptly notify the Investor of (i) any fact, event
or circumstance of which it is aware and which would reasonably be likely to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) except as Previously Disclosed, any
fact, circumstance, event, change, occurrence, condition or development of which
the Company is aware and which, individually or in the aggregate, has had or
would reasonably be likely to have a Company Material Adverse Effect; provided,
however, that delivery of any notice pursuant to this Section 4.6 shall not
limit or affect any rights of or remedies available to the Investor; provided,
further, that a failure to comply with this Section 4.6 shall not constitute a
 
-11-
 
 
 

--------------------------------------------------------------------------------

 


 
breach of this Agreement or the failure of any condition set forth in
Section 1.2 to be satisfied unless the underlying Company Material Adverse
Effect or material breach would independently result in the failure of a
condition set forth in Section 1.2 to be satisfied.
 
Section 4.7 Sufficiency of Authorized Common Stock. During the period from the
Closing Date until the date on which all the Capital Securities have been
converted and the Amended Warrant has been fully exercised, the Company shall at
all times have reserved for issuance, free of preemptive or similar rights, a
sufficient number of authorized and unissued shares of Common Stock to
effectuate such conversion and exercise. Nothing in this Section 4.7 shall
preclude the Company from satisfying its obligations in respect of the
conversion of Capital Securities or the exercise of the Amended Warrant by
delivery of shares of Common Stock which are held in the treasury of the
Company.
 
Section 4.8 Monthly Lending Reports. During the Relevant Period, the Company
will detail in monthly reports submitted to the Investor the information
required by the CPP Monthly Lending Reports, as published on
www.financialstability.gov from time to time.
 
Section 4.9 Status Reports. The Company has informed the Investor that the
Company intends to pursue certain other transactions described below (the “Other
Transactions”) each with a target date for consummation as indicated (a
“Targeted Completion Date”):
 
(a) Amend the Company’s Charter changing the par value of the Common Stock to
$0.01 per share, prior to the closing specified in Section 4.9(c) below;
 
(b) The A/B Preferred Exchange and, upon receipt of requisite shareholder
approval, the filing of the Preferred Stock Amendments with the Commonwealth of
Virginia State Corporation Commission, prior to the date specified in
Section 4.9(c) below; and
 
(c) The initial closing on the Private Placement in which Equity Investors have
provided a minimum aggregate amount of $235 million in gross cash proceeds to
the Company in exchange for Common Stock on or before September 30, 2010.
 
The Company will use its commercially reasonable efforts to consummate each of
the Other Transactions by its applicable Targeted Completion Date. Until all of
the Other Transactions have been consummated (or the Company and the Investor
agree that one or more of the Other Transactions is no longer susceptible to
consummation on terms and conditions that are in the Company’s best interest),
the Company shall provide the Investor with a reasonably detailed written report
regarding the status of each of the Other Transactions at least once every two
weeks and more frequently if reasonably requested by the Investor; provided,
however, that if any one or more of the Other Transactions is not consummated by
the time of its Targeted Completion Date, the Company shall, with respect to any
such non-consummated Other Transaction, (x) within five business days after the
Targeted Completion Date for such Other Transaction provide to the Investor a
reasonably detailed written description of the status of such Other Transaction
including the Company’s best estimate of the steps and timeline to complete such
Other Transaction (the “Status Report”) and (y) thereafter, no less frequently
than monthly and more frequently if reasonably requested by the Investor until
such Other Transactions have been consummated, provide to the Investor an
updated version of the Status Report.
 
-12-
 
 
 

--------------------------------------------------------------------------------

 


 
ARTICLE V
 
ADDITIONAL AGREEMENTS
 
Section 5.1 Unregistered Capital Securities. The Investor acknowledges that the
Capital Securities, the Underlying Common Shares and the Warrant Shares have not
been registered under the Securities Act or under any state securities laws. The
Investor (a) is acquiring the Capital Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute them to any person in violation of the Securities Act or
any applicable U.S. state securities laws, (b) will not sell or otherwise
dispose of any of the Capital Securities, the Underlying Common Shares or the
Warrant Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, and (c) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Exchange and of making an informed
investment decision.
 
Section 5.2 Legend.
 
(a) The Investor agrees that all certificates or other instruments representing
the Amended Warrant, the Underlying Common Shares and the Warrant Shares will
bear a legend substantially to the following effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”
 
(b) The Investor agrees that all certificates or other instruments representing
the Capital Securities will bear a legend substantially to the following effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE
 
-13-
 
 
 

--------------------------------------------------------------------------------

 


 
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. ANY TRANSFEREE OF THE
SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT OFFER, SELL OR
OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT EXCEPT
(A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER THE
SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS INSTRUMENT
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED
BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.”
 
(c) In the event that any Capital Securities, Underlying Common Shares or
Warrant Shares (i) become registered under the Securities Act or (ii) are
eligible to be transferred without restriction in accordance with Rule 144 or
another exemption from registration under the Securities Act (other than Rule
144A), the Company shall issue new certificates or other instruments
representing such Capital Securities, Underlying Common Shares or Warrant
Shares, which shall not contain the applicable legend in Section 5.2(a) above;
provided that the Investor surrenders to the Company the previously issued
certificates or other instruments.
 
Section 5.3 Certain Transactions.
 
(a) The Company will not merge or consolidate with, or sell, transfer or lease
all or substantially all of its property or assets to, any other party unless
the successor, transferee or lessee party (or its ultimate parent entity), as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant, agreement and condition
of this Agreement and the Amended Warrant to be performed and observed by the
Company.
 
(b) Without the prior written consent of the Investor, until such time as the
Investor shall cease to own any debt or equity securities of the Company
acquired pursuant to this Agreement or the Amended Warrant (including, for the
avoidance of doubt, the Capital Securities, the Underlying Common Shares and the
Warrant Shares), the Company shall not permit any of its “significant
subsidiaries” (as such term is defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) to (i) engage
in any merger, consolidation, statutory share exchange or similar transaction
following the consummation of which such significant subsidiary is not
wholly-owned by the Company, (ii) dissolve or sell all or substantially all of
its assets or property other than in connection with an internal reorganization
or consolidation involving wholly-owned subsidiaries of the Company or
(iii) issue or sell any shares of its capital stock or any securities
convertible or exercisable for any such shares, other than issuances or sales in
connection with an internal reorganization or consolidation involving
wholly-owned subsidiaries of the Company.
 
-14-
 
 
 

--------------------------------------------------------------------------------

 


 
Section 5.4 Transfer of Capital Securities; Underlying Common Shares and Warrant
Shares. Subject to compliance with applicable securities laws, the Investor
shall be permitted to transfer, sell, assign or otherwise dispose of
(“Transfer”) all or a portion of the Capital Securities, Amended Warrant,
Underlying Common Shares or Warrant Shares at any time, and the Company shall
take all steps as may be reasonably requested by the Investor to facilitate the
Transfer of the Capital Securities, the Underlying Common Shares and the Warrant
Shares.
 
Section 5.5 Registration Rights. The Capital Securities, Amended Warrant,
Underlying Common Shares and Warrant Shares shall be Registrable Securities
under the Securities Purchase Agreement and the Capital Securities shall be
Preferred Shares under the Securities Purchase Agreement and, upon their
issuance, the provisions of Section 4.5 of the Securities Purchase Agreement
shall be applicable to them, including with the benefit, to the extent
available, of the tacking of any holding period from the date of issuance of the
Series C Preferred Stock. The Investor acknowledges that, on the date hereof,
the Company is not eligible to file a registration statement on Form S-3
covering all of the Capital Securities, Amended Warrant, Underlying Common
Shares and Warrant Shares, and the Company shall not be obligated to file a
Shelf Registration Statement (as defined in Section 4.5 of the Securities
Purchase Agreement) unless and until requested to do so in writing by the
Investor.
 
Section 5.6 Voting Matters.
 
(a) The Investor agrees that it will vote, or cause to be voted, or exercise its
right to consent (or cause its right to consent to be exercised) with respect
to, all Underlying Common Shares and Warrant Shares beneficially owned by it and
its controlled Affiliates (and which are entitled to vote on such matter) with
respect to each matter on which holders of Common Stock are entitled to vote or
consent, other than a Designated Matter, in the same proportion (for, against or
abstain) as all other shares of the Company’s Common Stock (other than those
shares held by holders of greater than 20% of the Company’s Common Stock) are
voted or consents are given with respect to each such matter. The Investor
agrees to attend all meetings of the Company’s stockholders in person or by
proxy for purposes of obtaining a quorum. In order to effectuate the foregoing
agreements, to the maximum extent permitted by applicable law, the Investor
hereby grants a proxy appointing each of the Chief Executive Officer and
Chairman of the Company attorney-in-fact and proxy for it and its controlled
Affiliates with full power of substitution, for and in the name of it and its
controlled Affiliates, to vote, express consent or dissent, or otherwise to
utilize such voting power in the manner and solely on the terms provided by this
Section 5.6 with respect to the Underlying Common Shares and the Warrant Shares
and the Investor hereby revokes any and all previous proxies granted with
respect to the Underlying Common Shares and the Warrant Shares for purposes of
the matters contemplated in this Section 5.6; provided that such proxy may only
be exercised if the Investor fails to comply with the terms of this Section 5.6.
The proxy granted hereby is irrevocable prior to the termination of this
Agreement, is coupled with an interest and is granted in consideration of the
Company entering into this Agreement and issuing the Capital Securities and
Amended Warrant to the Investor.
 
-15-
 
 
 

--------------------------------------------------------------------------------

 


 
(b) The Investor shall retain the right to vote in its sole discretion all
Underlying Common Shares and Warrant Shares beneficially owned by it and its
controlled Affiliates (and which are entitled to vote on such matter) on any
Designated Matter.
 
Section 5.7 Restriction on Dividends and Repurchases.
 
(a) Until the earlier of (i) December 31, 2011 or (ii) such time as the Investor
ceases to own any debt or equity securities of the Company or an Affiliate of
the Company acquired pursuant to this Agreement or the Amended Warrant, neither
the Company nor any Company Subsidiary shall, without the consent of the
Investor:
 
(i) declare or pay any dividend or make any distribution on the Common Stock
(other than (A) regular quarterly cash dividends of not more than the amount of
the last quarterly cash dividend per share declared or, if lower, publicly
announced an intention to declare, on the Common Stock prior to October 14,
2008, as adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction, (B) dividends payable solely in shares
of Common Stock and (C) dividends or distributions of rights or Junior Stock in
connection with a stockholders’ rights plan); or
 
(ii) redeem, purchase or acquire any shares of Common Stock or other capital
stock or other equity securities of any kind of the Company, or any trust
preferred securities issued by the Company or any Affiliate of the Company,
other than (A) redemptions, purchases or other acquisitions of the Capital
Securities (which purchases shall be made on a pro rata basis, as provided in
Section 5.7(b)), (B) redemptions, purchases or other acquisitions of shares of
Common Stock or other Junior Stock, in each case in this clause (B) in
connection with the administration of any employee benefit plan in the ordinary
course of business (including purchases to offset the Share Dilution Amount (as
defined below) pursuant to a publicly announced repurchase plan) and consistent
with past practice; provided that any purchases to offset the Share Dilution
Amount shall in no event exceed the Share Dilution Amount, (C) purchases or
other acquisitions by a broker-dealer subsidiary of the Company solely for the
purpose of market-making, stabilization or customer facilitation transactions in
trust preferred securities of the Company or an Affiliate of the Company, Junior
Stock or Parity Stock in the ordinary course of its business, (D) purchases by a
broker-dealer subsidiary of the Company of trust preferred securities or capital
stock of the Company or an Affiliate of the Company for resale pursuant to an
offering by the Company of such trust preferred securities or capital stock
underwritten by such broker-dealer subsidiary, (E) any redemption or repurchase
of rights pursuant to any stockholders’ rights plan, (F) the acquisition by the
Company or any of the Company Subsidiaries of record ownership in Junior Stock,
Parity Stock or trust preferred securities of the Company or an Affiliate of the
Company for the beneficial ownership of any other persons (other than the
Company or any other Company Subsidiary), including as trustees or custodians,
(G) the Other Transactions, and (H) the exchange or conversion of Junior Stock
for or into other Junior Stock or of Parity Stock or of trust preferred
securities of the Company or an Affiliate of the Company for or into other
Parity Stock (with the same or lesser aggregate liquidation amount) or Junior
Stock, in each case set forth in this clause (H), solely to the extent required
pursuant to binding contractual agreements entered into prior
 
-16-
 
 
 

--------------------------------------------------------------------------------

 


 
to the date hereof or any subsequent agreement for the accelerated exercise,
settlement or exchange thereof for Common Stock (clauses (C) and (F),
collectively, the “Permitted Repurchases”). “Share Dilution Amount” means the
increase in the number of diluted shares outstanding (determined in accordance
with United States generally accepted accounting principles (“GAAP”), and as
measured from the date of the Company’s most recently filed consolidated
financial statements prior to the Closing Date) resulting from the grant,
vesting or exercise of equity-based compensation to employees and equitably
adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction.
 
(b) Until such time as the Investor ceases to own any Capital Securities, the
Company shall not repurchase any Capital Securities from any holder thereof,
whether by means of open market purchase, negotiated transaction, or otherwise,
other than Permitted Repurchases, unless it offers to repurchase a ratable
portion of the Capital Securities then held by the Investor on the same terms
and conditions.
 
(c) The parties agree that, effective as of the date hereof, Section 4.8 of the
Securities Purchase Agreement shall be amended in its entirety by replacing such
Section 4.8 with the provisions set forth in this Section 5.7 and any terms
included in this Section 5.7 that are not otherwise defined in the Securities
Purchase Agreement shall have the meanings ascribed to such terms in this
Agreement.
 
Section 5.8 Repurchase of Investor Securities. From and after the date of this
Agreement, the agreements set forth in Section 4.9 of the Securities Purchase
Agreement shall be applicable (including to the Amended Warrant) following the
redemption in whole of the Capital Securities held by the Investor or the
Transfer by the Investor of all of the Capital Securities held by the Investor
to one or more third parties not affiliated with the Investor. For the avoidance
of doubt, the Underlying Common Shares may not be repurchased by the Company
pursuant to this Section 5.8 or Section 4.9 of the Securities Purchase
Agreement.
 
Section 5.9 [Reserved].
 
Section 5.10 Bank or Thrift Holding Company Status.
 
(a) The Company shall maintain its status as a Bank Holding Company (or, if
permitted to become a Savings and Loan Holding Company in accordance with
Subsection (b) below, such status) for as long as the Investor owns any debt or
equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement.
 
(b) The Company may become a Savings and Loan Holding Company in accordance with
the requirements of the Home Owners’ Loan Act and applicable regulations,
provided that it has duly fulfilled any commitments to or other requirements or
obligations imposed by the Board of Governors of the Federal Reserve System.
 
Section 5.11 Compliance with Employ American Workers Act. Until the Company is
no longer deemed a recipient of funding under Title I of EESA or Section 13 of
the Federal Reserve Act for purposes of the EAWA, as the same may be determined
pursuant to any regulations or other legally binding guidance promulgated under
EAWA, the Company shall
 
-17-
 
 
 

--------------------------------------------------------------------------------

 


 
comply, and the Company shall take all necessary action to ensure that its
subsidiaries comply, in all respects with the provisions of the EAWA and any
regulations or other legally binding guidance promulgated under the EAWA.
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing:
 
(a) by either the Investor or the Company if the Closing shall not have occurred
by September 30, 2010; provided, however, that in the event the Closing has not
occurred by such date, the parties will consult in good faith to determine
whether to extend the term of this Agreement, it being understood that the
parties shall be required to consult only until the fifth day after such date
and not be under any obligation to extend the term of this Agreement thereafter;
provided, further, that the right to terminate this Agreement under this
Section 6.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date;
 
(b) by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or
 
(c) by the mutual written consent of the Investor and the Company.
 
In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.
 
Section 6.2 Survival of Representations and Warranties. The representations and
warranties of the Company made herein or in any certificates delivered in
connection with the Closing shall survive the Closing without limitation.
 
Section 6.3 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each of the Company and the Investor; provided that the
Investor may unilaterally amend any provision of this Agreement to the extent
required to comply with any changes after the date hereof in applicable federal
statutes. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative of any rights or remedies provided by law.
 
-18-
 
 
 

--------------------------------------------------------------------------------

 


 
Section 6.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Exchange are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.
 
Section 6.5 Governing Law; Submission to Jurisdiction, etc. This Agreement and
any claim, controversy or dispute arising under or related to this Agreement,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties shall be enforced, governed, and construed
in all respects (whether in contract or in tort) in accordance with the federal
law of the United States if and to the extent such law is applicable, and
otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State. Each of the
parties hereto agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the District of Columbia and the United
States Court of Federal Claims for any and all civil actions, suits or
proceedings arising out of or relating to this Agreement or the Amended Warrant
or the Exchange contemplated hereby and (b) that notice may be served upon
(i) the Company at the address and in the manner set forth for notices to the
Company in Section 6.6 and (ii) the Investor at the address and in the manner
set forth for notices to the Company in Section 6.6, but otherwise in accordance
with federal law. To the extent permitted by applicable law, each of the parties
hereto hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to this Agreement or the Amended Warrant or the Exchange
contemplated hereby.
 
Section 6.6 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice.
 
If to the Company:
 
Hampton Roads Bankshares, Inc.
999 Waterside Drive, Suite 200
Norfolk, Virginia 23510
Attention: Douglas J. Glenn, EVP and General Counsel
Facsimile: (757) 217-3656
Email: dglenn@bofhr.com
Telephone: (757) 217-1000
 
With a copy to:
 
Williams Mullen
Dominion Tower
999 Waterside Drive, Suite 1700
 
-19-
 
 
 

--------------------------------------------------------------------------------

 


 
Norfolk, Virginia 23510
Attention: William A. Old, Jr.
Facsimile: (757) 629-0660
Email: wold@williamsmullen.com
Telephone: (757) 629-0613
 
If to the Investor:
 
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220
Attention: Chief Counsel Office of Financial Stability
Facsimile: (202) 927-9225
Email: OFSChiefCounselNotices@do.treas.gov
 
With a copy to:
 
Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention: Patrick T. Quinn
Facsimile: (212) 504-6666
Email: pat.quinn@cwt.com
Telephone: (212) 504-6067
Attention: William P. Mills
Facsimile: (212) 504-6666
Email: william.mills@cwt.com
Telephone: (212) 504-6436
 
Section 6.7 Definitions.
 
(a) When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.
 
(b) The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.
 
-20-
 
 
 

--------------------------------------------------------------------------------

 


 
(c) The term “Business Combination” means a merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the
Company’s stockholders.
 
(d) The term “Company Material Adverse Effect” means a material adverse effect
on the business, results of operation or financial condition of the Company and
its consolidated subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include: (i) the effects of
(A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries or geographic areas
in which the Company and its subsidiaries operate, (B) changes or proposed
changes after the date hereof in GAAP or regulatory accounting requirements, or
authoritative interpretations thereof, (C) changes or proposed changes after
June 30, 2010 in securities, banking and other laws of general applicability or
related policies or interpretations of Governmental Entities (in the case of
each of these clauses (A), (B) and (C), other than changes or occurrences to the
extent that such changes or occurrences have or would reasonably be expected to
have a materially disproportionate adverse effect on the Company and its
consolidated subsidiaries taken as a whole relative to comparable U.S. banking
or financial services organizations), (D) changes in the market price or trading
volume of the Common Stock or any other equity, equity-related or debt
securities of the Company or its consolidated subsidiaries (it being understood
and agreed that the exception set forth in this clause (D) does not apply to the
underlying reason giving rise to or contributing to any such change);
(E) actions or omissions of the Company or any Company Subsidiary expressly
required by the terms of the Exchange; or (ii) the ability of the Company to
consummate the Exchange and the other transactions contemplated by this
Agreement and perform its obligations hereunder on a timely basis.
 
(e) “Designated Matters” means (i) the election and removal of directors,
(ii) the approval of any Business Combination, (iii) the approval of a sale of
all or substantially all of the assets or property of the Company, (iv) the
approval of a dissolution of the Company, (v) the approval of any issuance of
any securities of the Company on which holders of Common Stock are entitled to
vote, (vi) the approval of any amendment to the Charter or bylaws of the Company
on which holders of Common Stock are entitled to vote and (vii) the approval of
any other matters reasonably incidental to the foregoing subclauses (i) through
(vi) as determined by the Investor.
 
(f) The term “EAWA” means the Employ American Workers Act (Section 1611 of
Division A, Title XVI of the American Recovery and Reinvestment Act of 2009),
Public Law No. 111-5, effective as of February 17, 2009, as may be amended and
in effect from time to time.
 
(g) The term “Junior Stock” means the Common Stock and any other class or series
of stock of the Company the terms of which expressly provide that it ranks
junior to the Capital Securities as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company.
 
-21-
 
 
 

--------------------------------------------------------------------------------

 


 
(h) The term “Parity Stock” means any class or series of stock of the Company
the terms of which do not expressly provide that such class or series will rank
senior or junior to the Capital Securities as to dividend rights and/or as to
rights on liquidation, dissolution or winding up of the Company (in each case
without regard to whether dividends accrue cumulatively or non-cumulatively).
 
(i) The term “Preferred Stock” means any and all series of preferred stock of
the Company, including the Capital Securities.
 
(j) The term “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the most recently completed
fiscal year of the Company filed with the SEC prior to the date hereof or in its
other reports and forms filed with or furnished to the SEC under Section 13(a),
14(a) or 15(d) of the Exchange Act on or after the last day of the most recently
completed fiscal year of the Company and prior to the date hereof.
 
(k) To the extent any securities issued pursuant to this Agreement or the
transactions contemplated hereby are registered in the name of a designee of the
Investor pursuant to Section 1.2 or 6.8(c) or transferred to an Affiliate of the
Investor, all references herein to the Investor holding or owning any debt or
equity securities of the Company, Capital Securities or Registrable Securities
(and any like variations thereof) shall be deemed to refer to the Investor,
together with such designees and/or Affiliates, holding or owning any debt or
equity securities, Capital Securities or Registrable Securities (and any like
variations thereof), as applicable.
 
Section 6.8 Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of each other party, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except (a) an assignment, in the case of a Business
Combination where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) as provided in
Sections 5.4 and 5.5 and (c) an assignment by the Investor of this Agreement to
an Affiliate of the Investor; provided that if the Investor assigns this
Agreement to an Affiliate, the Investor shall be relieved of its obligations
under this Agreement but (i) all rights, remedies and obligations of the
Investor hereunder shall continue and be enforceable and exercisable by such
Affiliate, and (ii) the Company’s obligations and liabilities hereunder shall
continue to be outstanding.
 
Section 6.9 Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
 
-22-
 
 
 

--------------------------------------------------------------------------------

 
 


 
Section 6.10 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies, except that (i) the
provisions of Section 4.4 shall inure to the benefit of the persons referred to
in that Section and (ii) the provisions of Section 5.5 shall inure to the
benefit of the persons holding Capital Securities during any tacked holding
period, as contemplated by that Section.
 
Section 6.11 Entire Agreement, etc. This Agreement (including the Annexes and
Schedules hereto) constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties, with respect to the subject matter hereof. For
the avoidance of doubt, the Securities Purchase Agreement shall remain in full
force and effect, but shall be deemed amended hereby, and any provisions in this
Agreement that supplement, duplicate or contradict any provision of the
Securities Purchase Agreement shall be deemed to supersede the corresponding
provision of the Securities Purchase Agreement from and after the effective date
hereof.
 
Section 6.12 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
 
Section 6.13 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.
 
[Remainder of Page Intentionally Left Blank]
 
-23-
 
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

         
HAMPTON ROADS BANKSHARES, INC.
       
By:
         
Name:
     
Title:
     
UNITED STATES DEPARTMENT OF THE TREASURY
       
By:
         
Name:
     
Title:

 
[Signature Page to Exchange Agreement]
 
 
